Exhibit 10.5

 

[g202011lki001.jpg]

50 Tice Boulevard
Suite A26
Woodcliff Lake, NJ 07677
(201) 645-4765 (tel)

 

March 31, 2020

 

Joseph Lucchese

 

Subject: Lucchese Employment Offer

 

Dear Joe,

 

On behalf of Timber Pharmaceuticals LLC (“Timber” or the “Company”), I am
pleased to extend to you an offer of employment for the role of Executive Vice
President and Chief Financial Officer. This position will be located at Timber’s
current headquarters at 50 Tice Boulevard, Suite A26, Woodcliff Lake, NJ 07677.
You will report to the Chief Executive Officer. Your start date will be mutually
determined, but I anticipate it to be on or around May 1, 2020. I am excited
about the possibility of you joining the team and your helping to build our high
value medical dermatology company.

 

The terms of your employment offer are outlined below:

 

·                       Part-time employment, up to 20 hours per week, as
required.

·                       Initial monthly base pay of $17,500 which, when
annualized, is equivalent to $210,000 per year.

·                       Participation (pro-rated for 2020) in a Performance
Bonus Plan with a target of 30% of your base salary, based on company and
individual achievement. Your bonus will be based on your performance meeting
mutually established individual goals and objectives to support the growth
strategy of the Company as well as the Company’s overall performance.

·                       100% reimbursement of all health, dental and vision
insurance benefit plan expenses that you may incur separate from your employment
with the Company.

 

This offer of employment pursuant to the above terms shall remain in effect for
two years from your start date, with automatic one-year renewals, unless
terminated sooner either by you or the Company.

 

Confidential

 

1

--------------------------------------------------------------------------------



 

If you understand and accept these terms, please sign and return one copy of
this offer letter to me.

 

I would love to have you join the Timber team and be a part of building a great
company. Should you have any questions regarding this offer, please feel free to
contact me at: 973-452-8548.

 

Sincerely,

 

 

 

/s/ John V. Koconis

 

John V. Koconis

 

Chief Executive Officer

 

Timber Pharmaceuticals LLC

 

 

Agreed to and Accepted by:

 

/s/ Joseph Lucchese

 

4/22/20

Joseph Lucchese

 

Date

 

Confidential

 

2

--------------------------------------------------------------------------------